DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 48 is objected to because of the following informalities:  
There is an extra “comprising” in line 2: “… reservoir comprising an absorbent matrix comprising, the plurality of scent…”  
Appropriate correction is required.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32 – 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 9,149,552.


Claims 32 - 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 9,694,097.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘097 recites various volatile substances while the present claims recite a volatile substance but are more broadly silent regarding types of volatile substances, thus fully encompassing ‘097.

Claims 32 - 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,647,868.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘868 recites a method to make a fragrance releasing article while the present claims recite the fragrance releasing article itself, making them obvious variants.

Claims 32 - 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,596,290.


Allowable Subject Matter
Claims 32 - 51 are otherwise allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of MCKAY et al (US 2011/0263477) and of BOYER et al (US 2011/0256364).

MCKAY discloses an article comprising a multicore design comprising a plurality of receptacles or a honeycomb structure or layers of paper or any other shape, the receptacles comprising odorous compounds, the article having a coating or barrier to help control the release of the volatile compound. The article comprises one or more additives, including wax or starch as a control release element and nanofibers or silica having particle size of less than 1000 nm, such as 350 nm. MAKAY fails to teach a modulating coating bonding between the plurality of scent reservoirs and fails to teach hygroscopic silica having an diameter ranging from 1 nm to 100 nm.

BOYER discloses an article comprising a microporous matrix material containing a volatile material, such as fragrances, located in the pores of the microporous material, and one or more additives, including a polyurethane or polyacrylate coating material, wherein the coating controls the release of the volatile material, and silica gel ranging in size of 500-200,000 nm. BOYER fails to teach a modulating coating bonding between the plurality of scent reservoirs and fails to teach hygroscopic silica having an diameter ranging from 1 nm to 100 nm.

The closest prior art of record fails to teach or render obvious the claimed aggregate article comprising a plurality of scent reservoirs comprising an absorbent matrix material, the plurality of scent reservoirs constructed into a three-dimensional matrix via a modulating coating bonding between the plurality of scent reservoirs; a volatile composition, wherein at least some of the volatile composition is located in the  absorbent matrix material; wherein the modulating coating at least partially covers each of the plurality of scent reservoirs and comprises a barrier substance and hygroscopic silica having a diameter ranging from 1 nm to 100 nm; wherein the barrier substance hinders a release of the volatile composition through the modulating coating; and wherein the hygroscopic silica facilitates the release of the volatile composition through the modulating coating.
Applicant also shows unexpected results of a more gradual loss of fragrance when the article is treated with the modulated coating as compared to the fragrance loss of an untreated article; and shows unexpected results in the diameter of the particle size of the hygroscopic silica, which allows the attraction of the appropriate amount of water vapor molecules to control the release of the fragrance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765